NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Argued September 12, 2019
                                Decided October 3, 2019

                                         Before

                            JOEL M. FLAUM, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

Nos. 18-1454 & 18-1916

UNITED STATES OF AMERICA,                       Appeals from the United States District
      Plaintiff-Appellee,                       Court for the Central District of Illinois.

and                                             No. 10-cv-01078

TIMOTHY LOUIS BERTSCHY,                         Michael M. Mihm,
     Receiver-Appellee,                         Judge.

      v.

ROBERT K. ZABKA, et al.,
     Defendants-Appellants.

                                       ORDER


    These consolidated appeals are the seventh and eighth arising from this litigation.
The United States brought this action to enforce tax assessments against the Defendants
and to foreclose tax liens. Because we find Appellants fail to raise any appealable issues
arising from the judgment on appeal, we dismiss the appeals for lack of jurisdiction.
Nos. 18-1454 & 18-1916                                                                            Page 2

    The history of this litigation is long and complicated, but a summary suﬃces here.
The government brought this action to enforce tax assessments against Defendants
Robert and Debra Zabka. The government also sought to foreclose tax liens on property
owned by the Zabkas and by the limited partnership Defendants. In 2014, we resolved
the first five appeals arising out of this litigation. United States v. Antiques Ltd. P’ship, 760
F.3d 668 (7th Cir. 2014).1 We aﬃrmed the district court’s order appointing a receiver
and its authorization of the receiver to enforce the tax liens by selling property owned
by the limited partnerships. We recognized that “once the appointment was made, all
the issues presented in the litigation”—including the validity of the tax liens and
assessments and the amount of tax liability—“had finally been resolved.” Id. at 671.
Therefore, the district court’s order appointing a receiver was a final appealable order
that ended the merits phase of this litigation and initiated the post-judgment collection
phase. Id. We also aﬃrmed the receiver’s authorization to sell the partnerships’
properties. Id. at 672. That order was an unappealable interlocutory order. But the issue
of the receiver’s authorization to sell the partnerships’ properties could be reviewed on
appeal of the final judgment to the extent that judgment was based upon the receiver’s
authorization. Id. at 672, 674.
    The receiver liquidated the partnerships’ assets to enforce the tax liens. Several real
properties owned by the partnerships were sold over the course of four years. The
district court entered an order approving each sale. The receiver filed his final report in
October 2017. The district court approved the final report and wrapped up the
receivership in an order issued November 29, 2017, and judgment was entered on
November 30. The Zabkas and the limited partnerships separately appealed that
judgment, resulting in these consolidated appeals.

    Appellants endeavor to challenge the sales as violations of Illinois partnership law
and to contest the amount of their tax liability. We lack jurisdiction to consider either
argument. Our appellate review is limited to final decisions of the district courts. 28
U.S.C. § 1291. It is true that an appeal from a final judgment “draws in question all prior
non-final orders and all rulings which produced the judgment.” House v. Belford, 956
F.2d 711, 716 (7th Cir. 1992). But Appellants challenge the rulings authorizing the
receiver to sell the limited partnerships’ property and determining the Zabkas’ tax
liability. Those rulings did not produce the order now on appeal; they produced the
final merits judgment and the order appointing the receiver. We affirmed in Antiques
Limited that all merits issues were finally decided at the time the district court appointed

1We resolved a sixth appeal in a 2015 unpublished order. United States v. Zabka, No. 14-3177 (7th Cir.
Mar. 6, 2015).
Nos. 18-1454 & 18-1916                                                             Page 3

the receiver in 2014, which included the liability amount. 760 F.3d at 671. The receiver’s
authorization to satisfy the government’s liens by liquidating the partnerships’ assets
was also affirmed by this court in Antiques Limited as an interlocutory ruling subsumed
within the final judgment. 760 F.3d at 672. Simply put, Appellants cannot use an appeal
from the final judgment of the collection proceeding to challenge decisions underlying
the merits judgment and affirmed in earlier appeals.

   Because Appellants fail to raise any appealable issues, we lack jurisdiction over
these appeals. Accordingly, we DISMISS the appeals.